DETAILED ACTION

Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2021 has been entered.
In the claim amendment received October 20, 2021, claims 1, 6, and 13 were amended.  Claims 2-5 and 7-12 are canceled claims.  Claims 1, 6, and 13 are pending.
The objection to claim 1 set forth in the last office action (mailed 7/21/2021) has been overcome by the claim amendment received October 20, 2021.
The rejection of claims 7-12 under 35 U.S.C. 103 as being unpatentable over Kroeber et al. (US 2014/0197401 A1) is withdrawn due to the cancellation of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 recites that the compound of claim 1, upon which claim 6 depends, has “a glass transition temperature of 110oC to 140oC”.  While the disclosure as filed (see page 7, lines 4-5) describes support for this specific temperature range for general Formula 1, the range is not supported for the six specific compounds now recited in formula 1.  The glass transition temperatures disclosed for the six specific compounds A to F are provided in Table 1 (see instant specification as filed at page 24, lines 8-10) and only support a range from 111oC to 135oC not the range 110oC to 140oC as recited by claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kroeber et al. (US 2014/0197401 A1).
Kroeber et al. discloses 1,3,5-triazine derivatives as electron transport material “ETM-1” for organic electroluminescence devices (see title, abstract, par. 31, and claims 17 and 30 on page 65).
The following Formula (1) triazine derivative is taught (see par. 31):

    PNG
    media_image1.png
    146
    451
    media_image1.png
    Greyscale
.
Each Ar is independently defined as an aromatic or heteroaromatic ring system of 5 to 60 aromatic ring atoms, which may be substituted by one or more R1 (see par. 32).  More specifically, an aromatic ring system is taught to include biphenyl (see par. 38) or phenyl (see par. 49) among others.  Substituent R1 is taught to include P(=O)(Ar2)2 (see par. 34) as well as groups such as dibenzofuran shown in one of the specific compounds of claim (see par. 34, 37-39).  An Ar2 group is taught to include aromatic or heteroaromatic ring system having 5 to 40 aromatic ring atoms, which may be substituted by one or more R2 (see par. 35).
	A ring system group may include a phenylene (see par. 32, 37, 38 and see at least teaching of biphenyl groups in par. 38).  A substituent groups that may be present are taught at par. 34 and 36.   Aromatic rings taught by Kroeber et al. may have linkage via any desired position (see par. 39 and again see par. 32, 37, and 38; note that compound 64 on page 17 shows a meta-phenylene group directly bonded to the triazine and see groups on compound 117 on page 27 including meta-phenylene groups). 
1 substituent as P(=O)(Ar2)2 (see par. 34) where Ar2 group is a 6 atom aromatic ring (see par. 35) is the same as instant compound A, which is set forth in instant claim 1 as the first shown compound:

    PNG
    media_image2.png
    257
    314
    media_image2.png
    Greyscale
. 
Furthermore, Kroeber teaches a device structure comprising at least one electron transport layer comprising a material “ETM-1”, which may be selected as the formula (1) material, in mixture with a material “ETM-2” (see claim 17, 30 on page 65).
Regarding claim 6, compounds taught within Kroeber formula (1) include compounds the same as compounds claimed by applicant as described above.  Accordingly, properties attributable to same/similar compounds would be expected as the same/similar, absent evidence otherwise.  "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Furthermore, “where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 229 (CCPA 1971).”  Additionally, it is noted that Kroeber teaches glass transition temperatures for ETM-1 material to preferably be greater than 100 degrees Celsius (see par. 21).
Regarding claim 13, further functional layers of an organic light emitting device may be present (see par. 80).
	Although Kroeber et al. does not teach an example derivative of formula (1) the same as an instant claim 1 derivative, given the teaching of the reference as described above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed compounds as defined by Kroeber formula (1) as discussed above and to have used the compounds in an electron transporting layer as described.  One would expect to achieve functional compounds for an operational device within the disclosure of Kroeber with a predictable result and a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed October 20, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the Kroeber reference must have a mixture of at least two electron transport materials (ETM1 and ETM2) and they must satisfy a certain energy level relationship.  In response, applicant’s claimed electron transport layer is not limited to only consisting of a single electron transport material.  The claim language is open claim language and does not prevent other materials from being present in the electron transport layer.  Applicant’s argument 
On page 9 of the arguments, applicant argues Kroeber does not disclose any specific triazine-containing compounds substituted with a phosphine oxide group.  In response, while Kroeber does not show an example compound with a phosphine oxide group, the group is taught as a possible substituent group.    There is no teaching away from not forming a compound as defined and taught that may have a phosphine oxide substituent.  The office notes that “[A] reference disclosure must be evaluated for all that it fairly [teaches] and not only for what is indicated as preferred.” In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969).  Non-preferred embodiments can be indicative of obviousness (see In re Lamberti, 192 USPQ 278 (CCPA 1976); In re Boe, 148 USPQ 507 (CCPA 1976); In re Kohler, 177 USPQ 399 (CCPA 1973)), and a reference is not limited to working examples (see In re Fracalossi, 215 USPQ 569 (CCPA 1982)).  Per MPEP 2123: “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)” and "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).”
On page 9 of the arguments, applicant alleges introducing a phosphine oxide group into a triazine-containing compound is a key factor affecting the performance of OLED devices.  In response, the office submits that applicant has not demonstrated an improvement of performance of compounds may be attributed solely to the selection of a phosphine oxide group as a substituent group.  As noted previously in the last office action, the comparative “ETM” 
Comparative “ETM”

    PNG
    media_image3.png
    124
    133
    media_image3.png
    Greyscale

“Inventive” “A” to “F”

    PNG
    media_image4.png
    186
    158
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    180
    176
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    175
    177
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    156
    154
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    167
    212
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    158
    149
    media_image9.png
    Greyscale
.
Accordingly, one of ordinary skill would not be able to conclude the presence of the phosphine oxide group results in unexpectedly improved results.  While Kroeber does not show example compounds with phosphine oxide, the substituent group is clearly taught as a R1 substituent group as discussed in the rejection.  MPEP 2123 states that “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)” and “"[t]he prior art’s In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)”.  Furthermore, the single comparative example “ETM” is not considered commensurate in scope with what is fairly taught by the closest prior art reference, Kroeber.  
	Further regarding the argument that selection of phosphine oxide as a substituent group taught by Kroeber would not be predictable, the office notes the following:
Where a claimed improvement of a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex  Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  Accordingly, applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396).  Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a), because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chem. Mater., (2010), Vol. 22, pages 5678-5686 discusses phosphine oxide based electron transporting materials for organic light emitting devices.  The reference is considered relevant to the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786